08/24/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 19-0462


                                          DA 19-0462


 ROBERT L. ROSE,
                                                                      FILED
                                                                       AUG 2 It 2021
              Petitioner and Appellant,                             Bowen Greenwood
                                                                  Clerk of Suprenma Court
                                                                     State or Montana

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Appellant Robert L. Rose has filed a petition for rehearing in the captioned matter.
Counsel for Appellee State of Montana has responded objecting to the petition.
       This Court will consider a petition for rehearing presented only upon the following
grounds:
          (i) That it overlooked some fact material to the decision;
          (ii) That it overlooked some question presented by counsel that would
       have proven decisive to the case; or
          (iii) That its decision conflicts with a statute or controlling decision not
       addressed by the supreme court.

M. R. App. P. 20(1)(a).

       This case was decided by unpublished opinion, pursuant to the Internal Operating
Rules of this Court. Unpublished opinions are per se summary actions and generally
unanimous dispositions following the Court's consideration of an appeal. They do not
necessarily contain a detailed analysis of all the issues raised on appeal; however, that does
not mean that the Court overlooked a particular argument or issue raised by a party.
       The Court having duly considered the petition and the response,
       IT IS ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
          , (.. ".
DATED this"— I day of August, 2021.



                                                 Chief Justice




                                      (......4    .417    .44:


                                           iresur..
                                               t    ..   11?     ...e..
                                                                 .        .,

                                                   Justices




                                2